Citation Nr: 0706903	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Propriety of the initial 30 percent evaluation for 
residual skin scars of the face, trunk, back, legs, and arms 
due to staph infection with folliculitis and furunculosis; 
effective from December 5, 1995 to August 30, 2002.

4.  Propriety of the initial 30 percent evaluation for 
residual deep skin scars of the back and trunk from a staph 
infection with folliculitis and furunculosis, evaluated as 30 
percent disabling effective from August 30, 2002.

5.  Propriety of the initial 30 percent evaluation for facial 
disfigurement due to residual skin scars from a staph 
infection with folliculitis and furunculosis, evaluated as 30 
percent disabling effective from August 30, 2002.

6.  Entitlement to a compensable evaluation for residual 
superficial skin scars of the legs and arms with folliculitis 
and furunculosis, effective from August 30, 2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served from October 1959 to April 1960, and from 
August 1960 to June 1962.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted entitlement to service 
connection for the veteran's multiple scars resulting from a 
staph infection.  This disorder was evaluated as 10 percent 
disabling.  In addition, the RO determined that the veteran 
had not submitted the requisite new and material evidence 
required to reopen previously denied claims for entitlement 
to service connection for a low back disability, and post-
traumatic stress disorder (PTSD).  The veteran appealed these 
determinations.

In May 2000, the Board of Veterans' Appeals (Board) remanded 
the claims.  In January 2001, the Board reopened the claim of 
entitlement to service connection for PTSD, and remanded all 
claims for additional development.  In January 2003, the 
Board granted multiple increased evaluations for the 
veteran's residual staph scars, denied the claim for service 
connection for PTSD, and determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for a back disability.  

The veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, while his case was pending at the Court, the 
VA's Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's January 2003 decision.  In January 2004, the Court 
issued an Order vacating that part of the  January 2003 Board 
decision that denied the claims listed above.  In February 
2005, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  By rating decision of May 1983, the RO denied entitlement 
to service connection for a low back disability and properly 
notified the veteran of this determination.  He failed to 
perfect an appeal of this decision.

2.  The additional lay and medical evidence added to the 
record since May 1983 is cumulative or, by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for entitlement to 
service connection for a low back disability.

3.  The veteran did not engage in combat with an enemy.  

4.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.

5.  For the period from December 5, 1995 to August 30, 2002, 
the veteran's residual skin scars of the face, trunk, back, 
legs, and arms due to staph infection with folliculitis and 
furunculosis, are shown to be productive of no more than 
marked disfigurement; but not ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor are they exceptionally repugnant.

6.  As of August 30, 2002, the veteran's residual deep skin 
scars of the back and trunk from a staph infection with 
folliculitis and furunculosis, are shown to be productive of 
deep scars covering less than 144 square inches or 929 square 
centimeters.

7.  As of August 30, 2002, the veteran's residual skin scars 
from a staph infection with folliculitis and furunculosis are 
shown to be productive of a severe facial disfigurement and 
gross distortion of the cheeks; but not gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  

8.  As of August 30, 2002, the veteran's residual superficial 
skin scars of the legs and arms with folliculitis and 
furunculosis are shown to be productive of insignificant 
superficial scars; they are not shown to be: superficial, 
poorly nourished with repeated ulceration; painful and tender 
on objective demonstration; productive of functional loss; 
deep, or causing limited motion, superficial and unstable, or 
superficial and painful on examination; nor are they 
productive of a limitation of upper or lower extremity 
function.
 

CONCLUSIONS OF LAW

1.  Subsequent to the final decision of May 1983 that denied 
entitlement to service connection for a low back disability, 
new and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2006).

3.  For the period from December 5, 1995 to August 30, 2002, 
the criteria for an evaluation in excess of 30 percent for 
residual skin scars of the face, trunk, back, legs, and arms 
due to staph infection with folliculitis and furunculosis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.118, Codes 7800-7806 (2001) (effective prior to 
August 30, 2002).

4.  As of August 30, 2002, the criteria for an evaluation in 
excess of 30 percent for residual deep skin scars of the back 
and trunk from a staph infection with folliculitis with 
furunculosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.118, Codes 7801-7806 (2006) (effective 
August 30, 2002).

5.  As of August 30, 2002, the criteria for an evaluation in 
excess of 30 percent for facial disfigurement due to residual 
scars (skin) from a staph infection (status post history of 
staph-induced folliculitis with furunculosis) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, 
Codes 7800, 7803-7806 (2006) (effective August 30, 2002).  

6.  As of August 30, 2002, the criteria for a compensable 
evaluation for residual scars (skin) due to a staph infection 
on the legs and arms (status post history of staph induced 
folliculitis with furunculosis), have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 7801-
7806 (2006) (effective August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a low back disability. 

The Board initially notes that the veteran's representative 
has argued that despite the previous and final denial of this 
claim in 1983, it should be adjudicated as a new claim.  
Specifically, the following is argued: the veteran's service 
medical records show that he injured his back.  The veteran's 
claim for service connection for a low back disorder was 
previously denied in 1983 because it was determined that he 
had a congenital defect of the low back.  There has been an 
intervening change in the applicable law that creates a new 
basis of entitlement to service connection for the veteran's 
low back claim.  Citing Spencer v. Brown, 4 Vet. App. 283, 
288 (1993).  Specifically, the case of Shedden v.Principi, 
381 F.3d 1163 (Fed. Cir. 2006) identified a "presumption" 
in 38 U.S.C.A. § 105, this presumption resulted in a change 
of interpretation of the law, and it shows that the Federal 
Circuit identified a new substantive right.  Given the 
foregoing, it is argued that the Shedden case amounts to a 
liberalizing law which warrants that the veteran's claim be 
treated as a new claim under 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114.  

When a "provision of law or regulation creates a new basis 
of entitlement to benefits, an applicant's claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation."  Spencer v. Brown, 4 
Vet. App. 283, 289 (1993) (harmonizing the provisions of 
section 5110(g) and the prohibition in section 7104(b) 
against reopening a finally denied claim in the absence of 
new and material evidence).  In such a case, there is no 
attempt to reopen the finally denied claim; rather, a 
different claim is presented for adjudication.  Id.  However, 
a change in law that is merely procedural does not create new 
rights to VA benefits.  Id.  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105 
(West 2002).

In Shedden, the Federal Circuit reviewed a Board denial of a 
claim of clear and unmistakable error in a 1994 Board 
decision that denied a claim for service connection for post-
traumatic stress disorder.  The Federal Circuit held that 38 
U.S.C.A. § 105 creates a presumption of service connection 
for injuries or diseases that occur during active duty unless 
evidence establishes that the injury or disease was the 
result of the person's own misconduct.  Id. at 1166; see also 
Thomas v. Nicholson, 423 F.3d 1279, 1282 (Fed.Cir.2005).  

In Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998) cert. 
denied, 119 S. Ct. 404 (1998), the Federal Circuit held that 
presumptions are not "evidence," and that "misapplication 
of, or failure to apply, a statutory or regulatory burden-
shifting presumption does not constitute 'new and material 
evidence' for the purpose of reopening a claim under 38 
U.S.C. § 5108."  Id. at 1440.  Although presumptions are 
rules of law for handling evidence, they are not themselves 
considered evidence. Id.

The Board finds the veteran's representative's argument 
unconvincing.  In Shedden, the Federal Circuit held that 38 
U.S.C.A. § 105 creates a presumption of service connection 
for injuries or diseases that occur during active duty.  
However, the Federal Circuit further stated that this 
presumption did not automatically lead to compensation, and 
that it was subject to the three well-established and legally 
necessary elements of a claim for service connection.  
Specifically, the Federal Circuit stated:

However, the mere fact that a serviceman 
has suffered a service-connected disease 
or injury does not automatically lead to 
compensation for future disabilities.  
The Court of Appeals for Veterans Claims 
has correctly noted that in order to 
establish service connection or service-
connected aggravation for a present 
disability the veteran must show: (1) the 
existence of a present disability; (2) 
in-service incurrence or aggravation of a 
disease or injury; and (3) a causal 
relationship between the present 
disability and the disease or injury 
incurred or aggravated during service.  
(citations omitted).  Thus, while section 
105(a) establishes a presumption that the 
disease or injury incurred during active 
duty is service-connected, the veteran 
seeking compensation must still show the 
existence of a present disability and 
that there is a causal relationship 
between the present disability and the 
injury, disease, or aggravation of a 
preexisting injury or disease incurred 
during active duty.  (citations omitted).  

Id. at 1166-67.  

The presumption discussed by the Shedden Court clearly serves 
a limited role as to the actual availability of post-service 
VA disability benefits to a veteran.  In effect, Shedden 
indicates that while the presumption at 38 U.S.C.A. § 105 may 
render a veteran eligible for VA benefits in some cases, a 
veteran's entitlement to such benefits requires satisfactory 
evidence in support of all three legally necessary elements 
of a claim for service connection, and there is nothing in 
Shedden to show that there was any change to these three 
legally necessary elements.  See generally 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303; Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 485, 505 
(1995).  In this regard, the Shedden Court essentially held 
that the Court of Appeals for Veterans Claims' failure to 
properly apply the presumption of service connection at 38 
U.S.C.A. § 105 was harmless error because the veteran had 
failed to establish the three legally necessary elements of a 
claim for service connection.  Shedden, 381 F.3d at 1167.  In 
summary, when viewed in context of the applicable statutory 
framework, the Board is unable to find that the Federal 
Circuit's decision in Shedden identified a new substantive 
right for service connection or created a new basis of 
entitlement to service connection.  Routen; see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (holding that the decision 
in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), which 
interpreted the evidentiary burden at 38 U.S.C.A. § 1111, was 
procedural and not substantive in nature, and was not a 
liberalizing law).  Finally, to the extent that the 
appellant's representative argues in his May 2006 brief that 
38 U.S.C.A. § 105 requires that there must be "clear and 
convincing" evidence against such service connection claims, 
his argument was specifically rejected by the Federal Circuit 
in 2005.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 
(Fed. Cir. 2005).  Given the foregoing, the Board finds that 
a new and material analysis of the claim for a low back 
disability is appropriate.  

The Board further notes that the Board's January 2003 
decision, which denied this claim, was vacated solely due to 
the need for additional VCAA notification.  Upon review of 
the evidence, the Board has determined that there is no 
reason to deviate from its January 2003 analysis, and the 
relevant aspects of the Board's January 2003 decision are 
repeated herein, with only minor additions and changes, to 
include consideration of all additional medical evidence 
received since January 2003.   

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.  

The veteran filed a claim for entitlement to service 
connection for a back disability in November 1982.  By rating 
decision of May 1983, the RO denied entitlement to service 
connection for a low back disability.  The RO determined the 
only back disability that had existed during the veteran's 
military service was a congenital anomalous L5 joint 
deformity.  By letter of early June 1983, the RO informed the 
veteran that his low back disability was considered 
constitutional or developmental in origin and was not 
considered a disease or injury under VA regulations.  He was 
also informed of his appellate rights.  The veteran filed an 
NOD with this decision in August 1983.  An SOC was issued in 
December 1983 to the address he reported in his NOD.  The 
veteran was informed of the need to file a substantive appeal 
in order to perfect his claim for appellate review and the 
time limits for filing the substantive appeal.  The veteran 
failed to respond in a timely manner.

There is no dispute in this case that the May 1983 decision 
became final after the veteran was appropriately notified and 
failed to perfect a timely appeal.  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence reviewed by VA in June 1983 included 
the following: the veteran's entrance examination of 
September 1959 found his spine and musculoskeletal system to 
be normal.  On his report of medical history, the veteran did 
not indicate any prior history of back problems.  A 
separation examination of March 1960 again noted the 
veteran's spine and musculoskeletal system were normal.  On 
an enlistment examination of June 1960, the veteran again 
denied any history of back problems and the examination found 
his spine and musculoskeletal system normal.

The service medical records indicate that in December 1960, 
the veteran complained of sciatic pain on the right side of 
his body.  On examination, there was no evidence of a sciatic 
injury.  From December 1960 to March 1961, the veteran 
complained of various physical ailments, for which the 
examiners noted impressions of psychoneurosis and 
psychosomatic symptoms.

In January 1961, the veteran received an orthopedic 
consultation.  It was noted that the veteran had a history of 
complaints of pain in his back and right leg for the past 
five months.  The examiner indicated that there might be some 
questionable instability and limitation of motion in the 
right hip.  It was noted by the examiner that the veteran's 
pain seemed to follow the distribution of the lateral femoral 
cutaneous nerve.  X-ray of the knees and hips was normal.  
However, a radiological study of the lumbosacral spine found 
an incompletely lumbarized S1 vertebra.  The impression was 
congenital anomalous lumbosacral joint symptomatic since 
unusual stress resulting from abnormal gait.  The abnormal 
gait was found to be the result of a recent foot injection.  
In February 1961, the veteran was referred for another 
orthopedic consultation.  It was noted that the veteran had 
continued to complain of pain in his right leg.  The veteran 
was reported to be very anxious and apprehensive. Due to the 
veteran's repeated complaints, he was given an injection of 
sterile water and told it was a new pain drug.  The veteran 
then reported relief from his pain.  The impression was some 
type of conversion reaction and the referring physician 
commented that the veteran's symptoms seemed to be out of 
proportion to any organic difficulty he was having.

The veteran was hospitalized in February 1961.  It was noted 
that the veteran had reported back and right leg pain for the 
past five months. This pain began soon after the veteran was 
hospitalized for a foot infection that altered his gait.  It 
was noted that soon after this hospitalization, the veteran 
was involved in a motorcycle accident and was thrown for some 
distance.  It was reported that onboard ship there had been 
no relief of the pain with treatment or exercises, except for 
injections of sterile water.  The physician noted that the 
veteran's examination was entirely within normal limits.  The 
veteran did not walk with a limp and was able to stand 
straight.  It was noted that after his work-up, the veteran 
was confronted with the information that his evaluation was 
normal except for a congenital anomaly in his low back.  He 
was informed that his injection was merely a placebo and of 
the role of emotions in intensifying minor symptoms.  It was 
noted that with very strong assurance that he had no serious 
organic disease, the veteran was much relieved and returned 
to duty.

In June 1962, the veteran received a separation examination.  
His spine and musculoskeletal system were reported to be 
normal.

A private hospital report indicated that the veteran had been 
hospitalized from August to September 1972.  It was noted 
that the veteran had developed severe back pain after 
recently lifting a couch.  The veteran reported a history of 
a previous lumbosacral strain in 1971 and 1972 as a result of 
an automobile accident.  The final diagnosis was acute 
lumbosacral back sprain and possible herniated nucleus 
pulposus.

On his initial claim in November 1982 for entitlement to 
service connection for a low back disability, the veteran 
alleged that he had injured his back during his military 
service in April 1961.

Since May 1983, VA has obtained the following pertinent 
evidence: a VA outpatient record of July 1990 indicated that 
the veteran had been involved in a motorcycle accident in the 
prior 10 days.  He reportedly landed on his head, hands, and 
knee.  The assessment was clinical diagnosis of left scaphoid 
fracture with no evidence of actual fracture on X-ray.  A 
bone scan of July 1990 found mildly increased activity at low 
lumbosacral spine representing evidence of degenerative 
and/or post- laminectomy changes.

An outpatient record of January 1994 reported that the 
veteran was being seen for complaints of low back pain that 
radiated into his right leg.  The veteran asserted that these 
symptoms started after a motor vehicle accident in April 
1992.  In the next sentence, the physician emphasized that 
the veteran "clearly states all of his symptoms started 
after the MVA."  The veteran claimed that his low back had 
been asymptomatic for the previous 19 years.  The impression 
was perineural fibrosis type symptomatology that was clearly 
exacerbated by an automobile accident in 1992.

A private magnetic resonance image (MRI) of the lumbosacral 
spine taken in April 1994 noted straightening of the lumbar 
lordosis.  From the L2 through the L5 levels there was 
evidence of degenerative pathology, narrowing of the disc 
spaces, and disc bulging.  The examiner indicated that this 
pathology predisposed the veteran to left-sided L4 
radiculopathy particularly following any acute traumatic type 
event.  There was no compression neuropathy or herniated disc 
at these levels.  At the L4 through S1 levels, there was 
evidence of a mini-laminectomy with scar tissue around the 
thecal sac.  However, there was no evidence of nerve root 
entrapment or recurrent herniated disc.

A private emergency room record of September 1995 noted the 
veteran's claim that he had slipped on a broken melon in a 
grocery store and had injured his lower back.  He was brought 
to the emergency room with spine precautions to include a 
full spinal board; however, by the time the examiner arrived 
the veteran had extricated himself from the board.  He 
continued to complain of back and lower extremity pain, but 
the examiner noted he was not in any significant distress and 
moved around the board flexing his leg and both thighs to 
full 90 degrees.  Physical examination of the veteran was 
found to be unremarkable with negative straight leg raises.  
It was noted by the physician that when the veteran was left 
alone he moved about on the gurney without any apparent 
discomfort.  A lumbosacral spine X-ray noted an impression of 
a small amount of degenerative change at the L4 level with a 
partially fused ring apophysis at the L4 level.  The 
diagnosis was acute low back strain.  However, the physician 
indicated that despite numerous complaints of severe pain 
there was no physical evidence of same.

Another private emergency room note of October 1995 reported 
that the veteran was again seen for low back pain.  He 
claimed he had experienced this pain for several weeks after 
a recent fall.  On examination, there was objective evidence 
of left lower lumbar tenderness and limited effort in the 
left lower extremity secondary to discomfort.  The assessment 
was low back pain.

VA outpatient records from October 1995 reported that the 
veteran was in a great deal of pain due to his neck and low 
back disabilities and was taking a large amount of narcotics 
for this pain.  In October 1995, the veteran received a MRI 
of his lumbar spine.  The impressions were a suggestion of 
prior hemilaminotomy at the L4-L5 level with no convincing 
demonstration of bony defect or flava ligament absence; mild 
stenosis of the central and lateral spinal canal at the L4-L5 
level; suggestion of some localized epidural fibrosis in the 
region of the left L5 nerve root; and mild L2-L3 and L3-L4 
level disc degeneration.  A VA neurosurgery notation of 
November 1995 recommended that the veteran undergo surgery 
for his lumbar spine disability.  An outpatient notation of 
November 1995 revealed that the veteran had stenosis of the 
lumbar spine with a herniated disc at the L4-L5 level.  The 
physician opined that the veteran was severely disabled due 
to pain and weakness.  An outpatient record of December 1995 
noted the veteran's claim of back pain for the past 35 years.

A private emergency room note of December 1995 indicated that 
the veteran was being seen for complaints of low back pain.  
He claimed that he had slipped and fallen in front of a 7-
Eleven convenience store.  The physician noted that the 
veteran did not appear in acute distress.  On examination, 
there was diffuse tenderness about his lumbar and sacroiliac 
spine and right buttock.  He complained of severe pain with 
any maneuver of the left lower extremity. There was 
significant muscular atrophy in the left lower extremity.  An 
X-ray of the lumbosacral spine noted osteophyte at the 
anterior superior border of the L4 vertebra.  The impression 
was status post slip and fall with a history of lumbar disc 
disease and to rule out acute lumbar radiculopathy.

A private lumbar spine myelogram and CT scan found a slight 
extradural defect at the L5 level which may have been related 
to a small disc abnormality, and a mild prominence of the 
left S1 nerve root probably representing some perineural 
fibrosis.

At his hearing in June 1997, the veteran testified that his 
back problems started during his service onboard the U.S.S. 
Paul Revere.  During gunnery practice, the veteran was 
assigned to a forward gun with duties as an ammunition 
bearer.  He claimed that while handling ammunition his back 
went out on him causing pain in his legs and hip.  He alleged 
that his back pain started at that time and increased in 
severity over the years.  The veteran asserted that most 
physically stressful activity in his life was during his 
military service.

A VA physician's letters of April 1997 and November 1998 
indicated that the veteran suffered with a chronic neck and 
back pain.

On a VA compensation examination of December 1997, the 
veteran claimed that he first injured his low back during his 
military service lifting ammunition.  He alleged that his 
back problems had become progressively worse since that time.  
The veteran complained of constant aching in his low back, 
with daily flare-ups of pain due to activity.  A lumbosacral 
X-ray noted abnormalities that included straightening of the 
lordosis, laminectomy from L2 through L4 levels, and a limbus 
vertebra at the L4 level that was opined to be of no clinical 
consequence.  The diagnoses included status post laminectomy 
at the L2 through L4 levels.

In a decision of January 1998, an ALJ found that based on the 
evidence before him, the record confirmed an impairment 
resulting in part due to status post L4-L5 lumbar laminectomy 
in 1972, and status post January 1996 back surgery with 
multiple procedures from L3 through S1 levels.  VA outpatient 
treatment records from 1999 through 2005 show continuing 
complaints of back pain.

The evidence received since May 1983 includes a number of 
medical reports for conditions other than the low back, as 
well as service medical records that were of record in May 
1983 and are therefore duplicative.  As for the relevant 
submitted medical evidence, it notes continued low back 
problems of recent years, worsening symptomatology, and 
repeated surgeries.  However, the medical evidence, to 
include the histories provided by the veteran himself, has 
attributed these problems exclusively to multiple post-
service injuries.  While this evidence is new, it is not 
probative of the reasons and bases for denial in June 1983.  
That is, this new evidence does not provide any competent 
evidence of a nexus between a low back disability and the 
veteran's military service.  It would not be significant in 
regards to reopening a claim for entitlement to service 
connection, as this evidence actually contradicts the 
veteran's allegations.  The veteran has provided sworn 
testimony that he injured his low back during military 
service while lifting ammunition.  While the veteran has 
provided greater detail of his alleged injury, the allegation 
of the in-service injury is not new.  This same allegation 
was made in his original claim of November 1982 and was 
reviewed by the decisionmaker of May 1983.  Based on this 
analysis, the Board finds that evidence received since the 
May 1983 decision is either cumulative or not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a low back disability.

The only other pertinent evidence received since the RO's May 
1983 decision consists of oral and written testimony from the 
veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has a low back 
disability that is related to his service, these statements 
are not new and material evidence, see Vargas- Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  

In several decisions, dated between 1983 and 1991, the RO 
denied claims for service connection for PTSD.  In December 
1995, the veteran again filed a claim for service connection 
for PTSD.  In February 1997, the RO denied the claim.  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, amendments to 
those criteria became effective on March 7, 1997, see 64 Fed. 
Reg. 32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330- 10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the Board has determined that the preponderance of the 
evidence shows that the veteran did not participate in 
combat, and that there are no verified stressors.  Therefore, 
the veteran's claim fails under all versions of the 
applicable regulation, and he has not been prejudiced by the 
Board's adjudication of his claim. 

The claims files show that the veteran has been afforded a 
number of competing psychiatric diagnoses.  For this purposes 
of this opinion only, the Board has assumed that PTSD is 
established.  The Board also notes that although the 
veteran's first period of active duty was with the U.S. Army 
from October 1959 to April 1960, that none of his claimed 
stressors involve this period of service, and it will not, 
therefore, be further discussed.  

A review of the veteran's hearing transcripts and written 
statements shows the following: he has asserted that he went 
on about six missions on a boat to open up river channels and 
was "under fire on the way up," and that he was a volunteer 
on a unit attached with a Navy SEAL team during which time he 
killed people.  See Vet Center report, dated in February 
1995.  

At his hearing on appeal in June 1997, the veteran testified 
that his stressors happened while he was aboard the U.S.S. 
Paul Revere from 1960 to 1962.  He alleged that his combat 
stressors happened during an international crisis in Laos and 
Cambodia during the early 1960's.  He claimed that on January 
1, 1961 his ship was put to sea out of Subic Bay, Philippines 
with 4,800 U.S. Marines.  After the Marines were taken on the 
ship, the veteran testified that it became a "zoo" with 
Marines fighting between themselves and the crew every day.  
He alleged that he had to fight Marines every day they were 
aboard.  He claimed that his situation was very stressful to 
him and caused him a great deal of anxiety.  The veteran 
asserted that these Marines had recently been released from 
federal prison by President Kennedy's order to do duty in 
Southeast Asia.  He claimed that the ship personnel were told 
over the intercom system that the U. S. was at war with Laos.  
The veteran alleged that the ship stayed at sea for 63 days 
in the Gulf of Siam in order to conduct amphibious operations 
along rivers into Cambodia and Laos.  Initially, the veteran 
claimed he had participated in up to 17 amphibious 
operations.  He claimed he had participated in these 
operations as a beach master and as a security guard for 
corpsmen ashore.  The veteran testified that some of these 
operations were conducted along the coast and inland along 
rivers in Laos.  The veteran alleged that the vessel he was 
on during these operations would take small arms fire from 
shore.  

In August 1996, the veteran submitted another written 
statement making similar claims to those noted in November 
1995 and June 1997.  In addition, the veteran claimed that 
the Marines on his ship would bayonet each other and that 
"everything you can imagined happened."  He asserted that due 
to the Marines conduct, he had a nervous breakdown onboard 
ship.  The veteran alleged that the amphibious operations 
that his ship conducted in the Gulf of Siam were considered 
top secret missions that had resulted in killed and wounded 
personnel who were taken aboard ship.  During amphibious 
operations, the veteran contended that he had witnessed 
things that the Marines did that were "sickening."

On a PTSD Initial Assessment Form of July 1996, the veteran 
marked a checkmark next to the following printed items: 
received incoming fire from enemy small arms, artillery, 
rockets, mortars, or bombs; unit patrol was ambushed or 
attacked; unit patrol engaged in enemy firefights; took part 
in an amphibious invasion; was on a ship that was attacked; 
at least once, had to decide who would receive life saving 
care; was involved in post mortem preparation and/or 
evacuation of bodies; saw Americans, allies or other troops 
killed; and was on a ship that sailed through enemy waters.

The veteran has claimed that he saw communist soldiers being 
killed, that he fired at them ("I am not sure if my shots 
killed enemy soldiers."), and that he was in combat over a 
14-month period.  See e.g., VA progress notes, dated October 
16th and 30th, 2000.  

A sworn statement from R.I.W., dated in February 2000, 
asserts that he is a former sailor who knew the veteran 
during his military service.  He indicated that he had served 
aboard the U.S.S. Bayfield in November 1960, which he claimed 
was a "sister" ship to the U.S.S. Paul Revere in the same 
convoy.  He noted that he had met the veteran in Okinawa 
while on liberty.  He claimed that after his ship returned to 
sea it was announced that it was going to Laos.  He claimed 
that after this announcement he had participated in one 
amphibious landing of U. S. Marines which encountered gunfire 
from the shore.  After this landing, his ship returned to the 
United States.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran's personnel records from his second period of service 
in the Navy ("enlisted performance records") shows that his 
ratings were FA (fireman apprentice), SA (seaman apprentice) 
and SN (seaman), and that he served aboard the U.S.S. Paul 
Revere from November 1960 to June 1962.  His discharge (DD 
Form 214) does not list a military occupation specialty, and 
indicates that he did not receive any decorations, medals, 
badges or commendations or campaign ribbons.  He reportedly 
had one year and seven months of foreign and/or sea service.  

The Board initially finds that the veteran is not a credible 
historian.  In this regard, as discussed below, the veteran's 
claims are unsupported and contradicted by service records to 
such a degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

His service personnel records reveal that the veteran served 
onboard the U.S.S. Paul Revere from November 1960 to June 
1962. From November 1960 to July 1961 he was a fireman 
apprentice, from July 1961 to January 1962, he was a seaman 
apprentice, and from January to June 1962 he was a seaman. In 
a response of October 1998, the National Personnel Records 
Center (NPRC) indicated that their review had found no record 
of the veteran participating in combat.

Deck logs of the U.S.S. Paul Revere dated in March 1961 were 
received by VA in September 2002.  The Board notes that the 
veteran's former representative has also cited to the 
Dictionary of American Naval Fighting Ships, Vol. IV (1969), 
pp. 430 which reputedly stated: 

On November 14, 1960, the U.S.S. Monticello sailed for a 7-
month deployment with the 7th Fleet in the western Pacific.  
She was combat-loaded with part of a Marine reinforced 
battalion landing team and was alerted four times during the 
Laos crisis, steaming with Paul Revere (APA-248)...

However, according to the excerpt of this dictionary provided 
by the veteran's attorney, there is no indication that the 
U.S.S. Monticello participated in an actual amphibious 
operation during the Laos crisis.  The first noted amphibious 
operation this ship participated in was not reported until 
early 1966 off the coast of South Vietnam.  

The ship logs of the U.S.S. Paul Revere indicate that from 
March 21 to March 23, 1961 it sailed from Hong Kong to Subic 
Bay, Philippines.  From March 24 to March 28, 1961 it sailed 
to the Gulf of Siam.  It then remained in operations in the 
Gulf of Siam and the South China Sea from March 29 to March 
31, 1961.  The ship logs indicate that the U.S.S. Paul Revere 
operated in the company of the U.S.S. Monticello off the 
coast of Cambodia and South Vietnam during 1961.

The Board finds that the evidence does not show that the 
veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12, 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21-1MR"), Part 
III.iv.4.H.29.b, c.  The available ship logs and 
contemporaneous accounts of the U.S.S. Paul Revere fail to 
indicate that this ship participated in an amphibious landing 
against an enemy occupied coast line.  While the veteran and 
his representative claim that the veteran participated in 
amphibious operations along the "coast of Laos," the Board 
notes that it is a geographic fact that Laos is a land-locked 
country in Southeast Asia that has no coast line.  Even 
traveling to Laos by inland river, if possible, would require 
a journey of many miles.  The military records fail to 
corroborate that the U.S.S. Paul Revere was ever attacked by 
an enemy.  In addition, the Board points out that there is no 
evidence to show that any member of the veteran's ship's 
crew, or any Marines aboard his ship, were wounded or killed.  
See Ashley v. Brown, 6 Vet. App. 52, 56 (1993).  The Board 
has considered the affidavit from R.I.W., in which he does 
not state that he saw the veteran participate in combat, but 
which can be read to assert that the veteran's ship was 
involved in a beach landing that involved combat.  However, 
this affidavit is unaccompanied by any supporting evidence, 
and is outweighed by the contrary evidence of record.  In 
summary, the evidence is insufficient to show that the 
veteran or his ship participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
As the veteran's alleged combat stressors are not consistent 
with the circumstances, conditions, or hardships of his 
documented military service, the Board finds that the 
presumptions of 38 U.S.C.A. § 1154(b) are not warranted in 
the current case.  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to 
the extent that medical examiners may have concluded that the 
veteran has PTSD due to combat, these conclusions are so 
lacking in a factual basis that they do not outweigh the 
information in the veteran's service records and the service 
documents nor do they place in equipoise the question of 
whether or not the veteran participated in combat.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

Credible supporting evidence that an in-service stressor 
actually occurred includes not only evidence that 
specifically documents the veteran's personal participation 
in the event, but evidence that indicates the veteran served 
in the immediate area and at the particular time in which the 
stressful event is alleged to have occurred, and supports the 
description of the event.  The evidence is to be evaluated as 
a whole to determine whether a stressor is sufficiently 
corroborated.  Corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  The credible supporting evidence requirement does 
not necessarily demand the submission of official documentary 
evidence.  Corroboration of every detail, including the 
claimant's personal participation in the claimed stressful 
event, is not required. The evidence may be sufficient if it 
implies a veteran's personal exposure to the event.  See M21-
1MR, Part III.iv.4.H.29.d., e.; Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994).  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  The Board 
initially notes that the veteran is not shown to have served 
during a period of war.  See 38 C.F.R. § 3.2 (2006).  In 
addition, the aforementioned service documents do not 
corroborate the veteran's claimed stressors.  To the extent 
that the veteran has asserted that he participated in 
"secret missions" with Navy SEALS, his service records do 
not show any special forces training, nor do they otherwise 
support his claim.  The veteran's assertions, and those of 
R.I.W., that they participated in beach landings in the land-
locked country of Laos, are not considered credible.  The 
Board further points out that he has provided contradictory 
statements with regard to handling bodies.  Specifically, he 
indicated handling bodies in the July 1996 PTSD "Initial 
Assessment Form."  However, his Vet Center records note that 
he stated that he "didn't pick up dead Marines- Marines 
handled their own."  Regarding the veteran's claim of 
abusive behavior by U. S. Marines onboard his ship, the 
contemporaneous military records, specifically the logs of 
the U.S.S. Paul Revere, fail to corroborate this allegation.  
The ship's logs indicate that a number of sailors received 
summary court martials and punishments onboard, but there is 
no indication that Marines were involved or that the 
punishments were the result of onboard fights.  The 
contemporaneous service medical records do indicate that the 
veteran evidenced psychiatric symptoms during his time 
onboard the U.S.S. Paul Revere.  However, neither the veteran 
nor his examiners attributed these symptoms to any traumatic 
event of combat or the behavior of U. S. Marines.  As a final 
matter, the Board points out that even if the veteran's 
presence in a combat area were to be established (and the 
Board has determined that it has not), that the Court has 
held that while a veteran may very well have served in a 
combat area (as evidenced by his service records), serving in 
a combat zone is not the same as serving in combat.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In summary, the 
evidence is insufficient to corroborate any of the claimed 
stressors, and the Board finds that the claimed stressors are 
not verified.  The Board has therefore determined that the 
evidence does not warrant the conclusion that any of the 
claimed stressors have been verified.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of his service.  To the extent that these 
statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis, nor are they 
sufficient to show a nexus between the claimed condition and 
the veteran's service.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In this case, the Board has 
determined that the veteran did not participate in combat and 
that there are no verified stressors.  Accordingly, the 
veteran's claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Higher Initial Evaluation

The veteran argues that higher evaluations are warranted for 
his service-connected skin disorders.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

As for the history of the disability in issue, the veteran's 
service medical records indicate that in December 1959, he 
was treated for dermatitis venentate due to poison oak.  In 
February 1960, he was treated for a skin rash on his arm.  A 
June 1962 report notes treatment for sores on his back, with 
a notation that a culture revealed "staph."  His separation 
examination report from his second period of active duty, 
dated in June 1962, shows that his skin was clinically 
evaluated as normal.  As for the post-service medical 
evidence, he received treatment for facial acne in 1990.  See 
38 C.F.R. § 4.1 (2006).  

In February 1997, the RO granted service connection for back 
scars caused by a staph infection.  The RO assigned a 10 
percent evaluation, with an effective date for service 
connection (and the 10 percent rating) of December 5, 1995.  
In a May 2002 decision the RO increased the 10 percent 
evaluation to 30 percent, for residual scars, skin staph 
infections on the back, legs, face, trunk, arms, status post 
history of staph induced folliculitis and furunculosis, 
effective December 5, 1995.

In its January 2003 decision, the Board granted the claim to 
the extent that it granted a separate evaluation of 30 
percent disabling for facial disfigurement due to residual 
scars (skin) from a staph infection (status post history of 
staph induced folliculitis with furunculosis) effective from 
August 30, 2002, and a separate evaluation of 30 percent for 
deep residual scars (skin) from a staph infection on the back 
and trunk (status post history of staph induced folliculitis 
with furunculosis) also effective from August 30, 2002.  The 
Board denied an evaluation in excess of 30 percent for 
residual scars (skin) due to a staph infection on the back, 
legs, face, trunk, and arms (status post history of staph 
induced folliculitis with furunculosis) from December 5, 1995 
to August 30, 2002, and a compensable evaluation for 
superficial residual scars (skin) from a staph infection on 
the legs and arms (status post history of staph indiced 
folliculitis with furunculosis) effective from August 30, 
2002, although the latter was separately rated.

The veteran appealed.  In December 2003, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's January 2003 decision, to 
the extent that it failed to grant higher evaluations.  In 
January 2004, the Court issued an Order vacating the January 
2003 Board decision.  In February 2005, the Board remanded 
the claims for additional development.  

The Board's January 2003 decision was vacated solely due to 
the need for additional VCAA notification.  Upon review of 
the evidence, the Board has determined that there is no 
reason to deviate from its January 2003 analysis, and the 
relevant aspects of the Board's January 2003 decision are 
repeated herein, with only minor additions and changes, to 
include consideration of all additional medical evidence 
received since January 2003.   

The criteria for rating disabilities of the skin were changed 
by an amendment to the rating schedule that became effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.   If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

The Board finds that the new rating criteria are more 
favorable to the veteran than the prior criteria.  That is, 
based on the provisions of 38 C.F.R. § 4.118, Code 7801, Note 
1, separate evaluations are authorized for scars in widely 
separated areas.  As the veteran has extensive scarring on 
both his back and face, each anatomical area should be 
evaluated separately under the rating schedule.  This type of 
analysis is also supported by the significantly different 
criteria for disfigurement of the face under Code 7800 and 
criteria evaluating scars in other parts of the body.  

The veteran claimed in a written statement of November 1995 
that his staph scars were disfiguring.  At his hearing in 
June 1997, the veteran contended that his staph infection had 
led to deep scars on his face and his evaluation should take 
into consideration the disfigurement.  He claimed that this 
disfigurement had caused him anxiety and led to psychological 
problems.  The veteran alleged that he was still susceptible 
to outbreaks of his staph infection that led to painful lumps 
and new scars.

The veteran's treatment records from recent years report 
little complaints or treatment for his skin.  In December 
1996, the veteran was treated for cellulitis about the ear 
and jaw on the left side of his face.  In January 1997, the 
veteran was treated for left acute parotitis.  

A January 1998 report from a private health care provider 
notes facial and truncal lesions, and findings of multiple 
pitted scars and patulous scars on the face and trunk.  The 
diagnosis was scars most likely secondary to folliculitis or 
acne.  

The veteran was afforded another skin examination in February 
2002.  The veteran claimed that he continued to experience 
ongoing staph infections in his skin, and the examiner noted 
objective evidence of this to include a sore and papule on 
the right earlobe.  On examination, there were hundreds of 
indentations on the veteran's back and bilateral anterior 
tibial area.  These indentations were noted to be erosions 
approximately three millimeters (mm.) deep and five to six 
mm. in diameter.  On the face, there were 25 indentations 
which were "icepick scars" that measured three mm. deep by 
two mm. wide.  The lesions on the back were smooth in texture 
and the lesions on the face were very well demarcated.  All 
scars were depressed.  The back scars had a moderate degree 
of underlying tissue loss and there was significant punched 
out scarring on the face.  The anterior tibial scars were 
shallow.  There was no edema or keloid formation.  The color 
of the scars was the same color as normal skin.  The 
diagnosis was past history of staph induced folliculitis with 
furunculosis and significant scarring.  The examiner found 
that the veteran had significant disfigurement of the face 
and back due to his scarring.  While the veteran had no 
physical limitation due to his scarring, the examiner opined 
that he suffered with a psychological disorder due to the 
disfigurement of the scars.

Multiple color photographs of the veteran's face, upper 
torso, and legs show significant pitted scarring along the 
spine of the veteran's back and on his face, especially each 
cheek.  

Subsequently dated VA progress notes show that the veteran 
was using medications that included topical ointment, and 
Terbinafine, and that he received treatment for skin symptoms 
in October 2005, with findings noting small scattered cystic 
epidermal lesions on the back, and hyperpigmented lesions on 
the lower extremities.  

As noted above, based on the color photographs and the 
objective findings on examination, the Board found in its 
January 2003 decision  that separate evaluations were 
warranted for the disfigurement of the veteran's face, the 
staph scars on his back, and the staph scars on his 
extremities under the criteria that became effective August 
30, 2002.  Under the new criteria a 30 percent rating is 
assigned for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one- quarter 
inch (0.6 cm.) wide at widest part, 3) surface contour of 
scar elevated or depressed on palpation, 4) scar adherent to 
underlying tissue, 5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.), 6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), 7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Based on the measurements obtained in February 2002, 
the scars on the veteran's face measure two mm. in width and 
have no appreciable length due to their "ice pick" nature.  
Thus, there is no single scar on the veteran's face that 
measures five inches or more in length, or one-quarter inch 
in width (or 6 mm.).  In addition, the examiner identified 25 
staph scars on the face that were approximately two mm. in 
diameter.  This would result in approximately 100 sq. mm. or 
10 sq. cm. (2 mm. x 2 mm. = 4 sq. mm. x 25 = 100 sq. mm.).  
Thus, the area of abnormal skin on the veteran's face does 
not meet the criteria for numbers five through eight under 
Code 7800, Note (1).  There is no medical evidence that the 
facial scars had adhered to any underlying tissue, thus the 
criteria for number four is not for consideration.  The color 
photographs and the examination evidence do establish that 
the facial scars have resulted in depressions in the skin.  
The Board finds that the veteran does have facial 
disfigurement of depressed surface contour as described under 
Code 7800, Note (1).  

After a detailed review of the multiple color photographs of 
the veteran's face, head, and neck, taken from multiple 
angles, the Board finds that a rating higher than the 30 
percent currently assigned for the facial scars is not 
warranted under Code 7800 as there is only one characteristic 
of disfigurement (depressions in the contour of the skin) and 
it appears that the resulting staph scars are predominantly 
on his cheeks, that is, only one paired set of features.  The 
veteran's nose, chin, forehead, eyelids, ears, and/or lips do 
not reveal any significant scaring that has resulted in 
visible tissue loss or a gross distortion of these latter 
features.  While the examiner of February 2002 noted 
"significant" scarring on the "face," the color photographs 
revealed that the referred-to punched out scars are located 
on the cheeks and there is little apparent scarring on other 
features of the face.  In addition, the objective 
examinations have not identified any palpable tissue loss 
with these features.  Subsequent medical records do not show 
any more disfigurement than that indicated in the 2002 
examination and photographs.  Therefore, the objective and 
photographic evidence does not support an evaluation under 
Code 7800 in excess of 30 percent.

According to the examiner of February 2002, the scars on the 
back consisted of "hundreds" of eroded scars measuring six 
mm. in diameter.  This would result in an area of scar tissue 
measuring at least 360 sq. cm. (6 mm. x 6 mm. = 36 sq. mm. x 
100 = 3600 sq. mm.).  The color photographs show significant 
scarring that runs the length of the veteran's spinal column 
and para-spinal muscles.  There appears to be little if any 
evidence of scarring toward the flanks of the back, based on 
the photographs.  The examiner indicated that the back scars 
had resulted in a moderate degree of underlying tissue loss.  
The Board granted an evaluation of 30 percent under Code 7801 
for scars that are deep.  Under Code 7801, Note (2), a deep 
scar is defined as a scar associated with underlying soft 
tissue loss, and such scars are entitled to a 30 percent 
evaluation for areas exceeding 72 sq. inches or 465 sq. cm.  
As the examiner indicated "hundreds" of scars, the Board 
resolved any doubt on the sq. cm. area in the veteran's favor 
with the award of a 30 percent evaluation.  A review of the 
color photographs indicating that the significant scaring is 
limited to the length of the spinal column does not support a 
higher evaluation under Code 7801 as the affected area would 
not come close to the 929 sq. cm. required for the next 
higher rating of 40 percent.  Moreover, the subsequent 
treatment records do not indicate so extensive an area 
involvement as to approximate 929 sq. cm., and, consequently, 
a rating higher than 30 percent for back and trunk 
involvement is not warranted.

Under both the old and new criteria at Code 7803 and 7804, 
and the new criteria at 7802, the highest evaluation that can 
be awarded is a 10 percent rating.  As the evaluations 
awarded the veteran's staph scars for his face, and back, are 
substantially more than this, consideration of Codes 7802, 
7803 and 7804 for these anatomical areas is not warranted.

Based on the above grant, and combining the veteran's 30 
percent evaluation for his facial disfigurement with his 30 
percent evaluation for his staph scars of the back under the 
provisions of 38 C.F.R. § 4.25, he is entitled to a combined 
evaluation of 50 percent for the residuals of his service-
connected staph scars.  The record indicates that the RO had 
last evaluated the veteran's staph scars under Code 7806, by 
analogy under the provisions of 38 C.F.R. § 4.20.  Under the 
new criteria at Code 7806, an evaluation of 60 percent 
disabling can be granted for dermatitis or eczema that 
affects more than 40 percent of the entire body, or more than 
40 percent of the exposed areas, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  A review of the color photographs indicates that the 
veteran's significant scarring from his staph infection is 
confined the center of his back and the cheeks of his face.  
His other staph scars are of little significance and appear 
superficial.  Therefore, the service-connected scarring does 
not affect 40 percent of his entire body or even 40 percent 
of the exposed skin.  In addition, there is virtually no 
objective evidence that the veteran's claimed recurrent staph 
infections have required systemic therapy in recent years.  
Treatment of an inflammation on the left side of the 
veteran's face in December 1996 and January 1997 was 
ultimately attributed to acute parotitis, not a staph 
infection of the skin.  Recent outpatient treatment records 
indicate that topical ointment was prescribed but treatment 
with corticosteroids or immunosuppressive therapy is not 
shown.  Therefore, the medical evidence does not support a 
finding that the veteran's staph infection or resulting scars 
have affected more than 40 percent of his body or more than 
40 percent of the exposed skin, or resulted in constant or 
near-constant systemic therapy over the years.  On the basis 
of this evidence, a higher evaluation for the staph scars 
cannot be granted under the new criteria at Code 7806.

With regard to the claim for a compensable evaluation for 
residual superficial skin scars of the legs and arms with 
folliculitis and furunculosis, the medical evidence does not 
indicate any significant or appreciable disability or 
disfigurement associated with the staph scars on the 
veteran's extremities.  The color photographs show that these 
scars are superficial in nature, and the Board finds that the 
evidence is insufficient to show that the veteran's scars of 
his arms and legs, overall, are productive of exfoliation, 
exudation or itching and covering an exposed surface or 
extensive area, superficial scars that are poorly nourished, 
with repeated ulceration, or as superficial scars that are 
tender and painful on objective demonstration. See DC's 7803, 
7804, and 7806 (effective prior to August 30, 2002).  As for 
the possibility of a compensable rating under the new 
criteria, the evidence is insufficient to show that as of 
August 30, 2002, the veteran's symptoms, overall, are more 
accurately described as deep, as superficial and unstable 
scars, as superficial scars that are painful on examination, 
or as covering an area or areas of 144 square inches (929 sq. 
cm.).  See DC's 7801, 7802, 7803, 7804 (effective August 30, 
2002); Kuzma.  

The Board notes that, with regard to all evaluations, neither 
the veteran nor his representative had contended that the 
veteran's scars have resulted in limitation of motion in an 
adjacent joint.  The medical evidence has not established 
that the veteran's scars have limited motion in any joint due 
to such factors as pain or adhesion.  Thus, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.118, Code 7805 (to include 
both the old and new rating criteria) are not for 
consideration in this case.  See DeLuca v. Brown, 202, 205-07 
(1995).

As noted above, the veteran is entitled to consideration of 
staged ratings for his staph scars.  While the Board's 
January 2003 decision granted an increased evaluation under 
the new criteria at 38 C.F.R. § 4.118, this rating can only 
be made effective from the date the new regulations came into 
effect.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
That is, the award of 30 percent evaluation under Code 7800 
for facial disfigurement due to staph scars, and a 30 percent 
evaluation for deep scars on the back under Code 7801, must 
be made effective from August 30, 2002.  Any evaluation for 
the veteran's scarring prior to August 30, 2002 can only be 
based on evaluations under the old criteria of 38 C.F.R. § 
4.118.  

Increased evaluation under the old criteria at Codes 7803, 
7804, 7805 is not warranted.  The RO evaluated the veteran's 
staph scars by analogy as 30 percent disabling under the old 
criteria at Code 7806 for eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 
higher evaluation of 50 percent requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  There is 
little objective evidence that the veteran's staph scars have 
experienced ulceration, exfoliation (scaling or flaking), or 
crusting.  As noted earlier, the veteran's treatment of his 
left face in December 1996 and January 1997 was attributed to 
causes other than a staph infection, and current treatment is 
by topical ointment.  There was evidence of a small sore on 
the veteran's earlobe in February 2002, but there is no lay 
or medical evidence that the veteran's scars experience any 
type of ongoing or extensive ulceration in recent years.  In 
fact, the February 2002 examiner did not indicate there was 
evidence of an active staph infection and noted a diagnosis 
of "past history" of staph infection.  The veteran has 
received extensive outpatient treatment during the 1990's and 
later, but these records fail to indicate any complaints or 
treatment of his skin or scars, apart from the aforementioned 
VA progress notes dated in 2004 and 2005.  There is no lay or 
medical evidence that the staph scars have resulted in a 
systemic manifestation.  However, the examiner of February 
2002 did indicate there were psychological or nervous 
manifestations associated with the facial scaring.  Without 
evidence of ulceration, exfoliation, or crusting of the staph 
scars, nervous manifestations alone do not warrant an 
increased evaluation under the old criteria of Code 7806.  
There is evidence of disfigurement due to the veteran's staph 
scars.  While this disfigurement is significant, the color 
photographs indicate that his facial disfigurement is 
predominately limited to his cheeks.  These photographs do 
not show exceptionally repugnant disfigurement with the face, 
back, or extremities; nor has any examiner felt that such a 
level of disfigurement was associated with the staph scars.  
Based on this analysis, the Board finds that an evaluation in 
excess of 30 percent is not warranted under the old criteria 
at Code 7806.

An increased evaluation under Code 7800 for disfiguring scars 
of the head, face, and neck requires complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  As discussed in 
the prior paragraph, the Board finds that the evidence does 
not establish that the veteran's staph scars have resulted in 
a complete or exceptionally repugnant deformity to his face.  
The evidence does show significant scarring on both cheeks 
and the staph scars on the rest of his face, head, and neck 
appear to be superficial and of only minor disfigurement.  
There is no unsightly deformity of the eyelids, lips or 
auricles, or the equivalent thereof.  It is the Board's 
determination, based on the photographic evidence, that the 
level of disfigurement associated with the scarring of the 
veteran's cheeks has not resulted in a marked or repugnant 
disfigurement.  This level of scarring more nearly 
approximates moderate disfigurement and, as such, warrants no 
more than a 30 percent evaluation under Code 7800.

In reaching this decision, the Board has noted the veteran's 
representative's argument, received in May 2006, that 
separate evaluations are warranted. Citing Fanning v. Brown, 
4 Vet. App. 255 (1993); Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, while this is theorectically possible under 
DC's 7803, 7804 and 7805, it would not result in a higher 
rating for the veteran.  As previously stated, the Board has 
determined that a compensable evaluation for these scars 
under either the old criteria at Codes 7803 and 7804 is not 
warranted, and that there is no medical evidence to support a 
compensable rating under Code 7805.  To the extent the 
veteran's representative may have intended to argue that a 
separate rating is warranted under Code 7806 and Code 7800, 
separate ratings under Codes 7800 and 7806 are not authorized 
by the old rating criteria.  A review of these rating 
criteria shows that evaluations under each code consider 
similar symptomatology, that is disfigurement resulting from 
his staph scars.  Code 7806 is not specific as to body 
location.  Therefore, separate evaluations under Codes 7800 
and 7806 are prohibited by the provisions of 38 C.F.R. § 
4.14.

Based on that above analysis, the Board finds that the 
evidence, primarily the objective examination findings and 
photographic evidence, is against a rating in excess of 30 
percent for staph scars on the face, back, and extremities 
prior to August 30, 2002.  The evidence does warrant separate 
evaluations of no more than 30 percent under Code 7800 for 
facial disfigurement, and a rating of no more than 30 percent 
under Code 7801 for deep scars on the back, effective from 
August 30, 2002.  As of August 30, 2002, a compensable 
evaluation for residual superficial skin scars of the legs 
and arms with folliculitis and furunculosis is not warranted.  
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against entitlement to higher 
evaluations, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2005, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letter was not mailed to the appellant prior to the 
initial RO adjudication of his claims.  However, any defect 
with respect to the timing of the VCAA notice in this case 
was nonprejudicial.  In this case, the RO's initial 
adjudication of the claims was in February 1997, prior to the 
enactment of the VCAA.  In such cases, the Court has 
indicated that the timing problem can be cured with 
readjudication of the claims by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The RO readjudicated the claims in January 2006.  See January 
2006 SSOC.  In summary, any defect with respect to the timing 
of the notice is harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  For these reasons, the timing of the VCAA notice was 
not prejudicial.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice in accord with Dingess/Hartman was sent 
in March 2006.  In addition, with regard to the claims for 
service connection for a low back disability (new and 
material), and PTSD, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have been denied, any question as to the disability 
rating or the appropriate effective date to be assigned is 
rendered moot.  VA is not required, therefore, to provide 
this notice.  With regard to the claim for an increased 
initial evaluation, to the extent that the claim has been 
granted, any error in the failure to provide notice involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  Id.  To the extent that this 
decision denies any further increased evaluations, the issue 
of effective date is moot.

With regard to the claim that new and material evidence has 
been presented to reopen a claim for service connection for a 
low back disability, during the pendency of this appeal, the 
U. S. Court of Appeals for Veterans Claims (Court) issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  The Kent Court's decision was 
based on a review of VCAA letters, the SOC, and SSOCs; its 
analysis indicates that a single notice to the appellant 
covering all notice requirements is not required.  See also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  

The veteran's representative has argued at great length that 
the veteran did not receive notice in accord with Kent.  See 
veteran's representative's letter, received in May 2006.  

The Board finds that a review of the February 1997 rating 
decision, the SOC, the SSOCs, and the July 2005 VCAA letter, 
shows that the veteran was adequately notified of what 
constitutes "new" evidence, and "material" evidence, to 
reopen his claim for service connection for a low back 
disability.  A review of the claim shows that the veteran was 
sent a VCAA letter in July 2005.  This letter discussed the 
need to submit new and material evidence to reopen the 
veteran's claim.  The letter informed him that his claim was 
denied in 1983, and that it had been denied because it 
involved a condition that was constitutional and/or 
developmental in origin.  This letter contained a brief 
description of what constitutes new and material evidence.  
The veteran was further was notified, "Therefore, the 
evidence you submit must relate to this fact."  
Alternatively, he was notified that, "In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The Board further notes that any deficiency in the notice 
letter must be considered harmless error, as a review of the 
veteran's representative's written arguments shows that they 
have demonstrated actual knowledge of what is required to 
reopen the claim.  See e.g., representative's May 2005 
submission.  In summary, the veteran has been provided with 
adequate notice of what constitutes new and material evidence 
to reopen his service connection claim for a low back 
disability.  Kent.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  The veteran has been afforded VA examinations for 
the skin ratings in issue.  With regard to the claim of 
service connection for a back disability, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  With regard to the claim for service 
connection for PTSD, the RO has unsuccessfully attempted to 
verify the claimed participation in combat, and the claimed 
stressors, with the appropriate agency.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).











	(CONTINUED ON NEXT PAGE)







ORDER

The request to reopen a claim of service connection for a low 
back disability is denied.

Service connection for PTSD is denied.  

An evaluation in excess of 30 percent for residual scars 
(skin) due to a staph infection on the back, legs, face, 
trunk, and arms (status post history of staph induced 
folliculitis with furunculosis), effective from December 5, 
1995 to August 30, 2002, is denied.

An evaluation in excess of 30 percent for facial 
disfigurement due to residual scars (skin) from a staph 
infection (status post history of staph induced folliculitis 
with furunculosis), effective from August 30, 2002, is 
denied.

An evaluation in excess of 30 percent for deep residual scars 
(skin) from a staph infection on the back and truck (status 
post history of staph induced folliculitis with 
furunculosis), effective from August 30, 2002, is denied.

A compensable evaluation for superficial residual scars 
(skin) from a staph infection on the legs and arms (status 
post history of staph induced folliculitis with 
furunculosis), effective from August 30, 2002, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


